Case 1:20-cv-24487-PCH Document 1-3 Entered on FLSD Docket 10/30/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

   UNITED STATES OF AMERICA,

                         Plaintiff,

   vs.

   APPROXIMATELY $9,854,646.81 SEIZED FROM WELLS
   FARGO ADVISORS ACCOUNT NUMBER 3700-8508 IN THE
   NAME OF KRONOS ENTERPRISES CORP.;

   APPROXIMATELY $6,968,670.01 SEIZED FROM WELLS
   FARGO ADVISORS ACCOUNT NUMBER 8950-0365 SEIZED
   IN THE NAME OF KRONOS ENTERPRISES CORP.;

   APPROXIMATELY $14,691,851.79 SEIZED FROM WELLS
   FARGO ADVISORS ACCOUNT NUMBER 4850-9732 IN THE
   NAME OF KRONOS ENTERPRISES CORP.;

   APPROXIMATELY $7,791,854.82 SEIZED FROM WELLS
   FARGO ADVISORS ACCOUNT NUMBER 7103-8027 IN THE
   NAME OF LEO JOSE D’AMATO;

   APPROXIMATELY $34,280.03 SEIZED FROM BANK OF
   AMERICA ACCOUNT NUMBER 89807164081 IN THE
   NAME OF NATALINO D’AMATO;

   APPROXIMATELY $746,950.98 SEIZED FROM BANK OF
   AMERICA ACCOUNT NUMBER 898095788895 IN THE
   NAME OF LEO JOSE D’AMATO; and

   APPROXIMATELY $5,897,975.66 SEIZED FROM TIGRESS
   FINANCIAL PARTNERS ACCOUNT NUMBER P82-004055,

                         Defendants in rem.
                                                                             /


                             CIVIL COMPLAINT COVER SHEET


  1.     Did this matter originate from a matter pending in the Northern Region of the United States
         Attorney’s Office prior to October 14, 2003?            Yes     X No
                                                  1
Case 1:20-cv-24487-PCH Document 1-3 Entered on FLSD Docket 10/30/2020 Page 2 of 2




  2.    Did this matter originate from a matter pending in the Central Region of the United States
        Attorney’s Office prior to September 1, 2007?            Yes     X No


                                                     Respectfully submitted,

  DATED: October 30, 2020                            ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY

                                             By:     /s/ Adrienne E. Rosen
                                                     Adrienne E. Rosen
                                                     Assistant United States Attorney
                                                     Court ID No. A5502297
                                                     U.S. Attorney’s Office
                                                     99 NE 4th Street, 7th Floor
                                                     Miami, Florida 33132-2111
                                                     Telephone: (305) 961-9338
                                                     Adrienne.Rosen@usdoj.gov




                                                2
